                                                    Case 3:20-cv-03381-JSC Document 1 Filed 05/18/20 Page 1 of 5



                                          1   KRISTINA ZINNEN, Bar No. 245346
                                              LINDA BALDWIN JONES, Bar No. 178922
                                          2   TRACY L. MAINGUY, Bar No. 176928
                                              WEINBERG, ROGER & ROSENFELD
                                          3   A Professional Corporation
                                              1001 Marina Village Parkway, Suite 200
                                          4   Alameda, California 94501
                                              Telephone (510) 337-1001
                                          5   Fax (510) 337-1023
                                              E-Mail: courtnotices@unioncounsel.net
                                          6           kzinnen@unioncounsel.net
                                                      lbjones@unioncounsel.net
                                          7           tmainguy@unioncounsel.net

                                          8
                                              Attorneys for Plaintiffs
                                          9
                                                                               UNITED STATES DISTRICT COURT
                                         10
                                                                          NORTHERN DISTRICT OF CALIFORNIA
                                         11
                                              THE BOARD OF TRUSTEES, in their                        No.
                                         12   capacities as Trustees of the NORTHERN
                                              CALIFORNIA UFCW WHOLESALE                              COMPLAINT FOR BREACH OF
                                         13                                                          CONTRACT, DAMAGES, AND AUDIT
                                              HEALTH AND WELFARE TRUST FUND,                         (ERISA 29 U.S.C. §1001, ET SEQ., 29
                                         14                                                          U.S.C. §185)
                                                                               Plaintiffs,
                                         15
                                                       v.
                                         16
                                              LEHAR SALES CO., a California corporation,
                                         17
                                                                               Defendant.
                                         18

                                         19

                                         20            Plaintiffs complain of Defendant, and for cause of action allege:

                                         21                      JURISDICTION AND INTRADISTRICT ASSIGNMENT

                                         22                                                     I.

                                         23            This action arises under and is brought pursuant to section 502 of the Employee

                                         24   Retirement Income Security Act, as amended (ERISA) (29 U.S.C. § 1132), and section 301 of the

                                         25   Labor Management Relations Act (LMRA) (29 U.S.C. § 185). Venue properly lies in this district

                                         26   court since contributions are due and payable in the County of San Francisco. Therefore,

                                         27   intradistrict venue is proper.

                                         28   ///
WEINBERG, ROGER &                                                                                1
   ROSENFELD
   A Professional Corporation
1001 Marina Village Parkway, Suite 200
                                                    COMPLAINT FOR BREACH OF CONTRACT, DAMAGES, AND AUDIT
      Alameda, California 94501
           (510) 337-1001
                                                    Case No.
                                                Case 3:20-cv-03381-JSC Document 1 Filed 05/18/20 Page 2 of 5



                                         1                                                PARTIES

                                         2                                                   II.

                                         3          At all times material herein, Plaintiff The Board of Trustees were Trustees of the Northern

                                         4   California UFCW Wholesale Health and Welfare Trust Fund (hereinafter “Trust Fund”). At all

                                         5   times material herein, the above-named Trust Fund was, and now is, an employee benefit plan

                                         6   created by a written Trust Agreement subject to and pursuant to section 302 of the Labor

                                         7   Management Relations Act (29 U.S.C. § 186), and a multi-employer employee benefit plan

                                         8   within the meaning of sections 3, 4 and 502 of ERISA (29 U.S.C. §§ 1002, 1003 and 1132). The

                                         9   above-named Trust Fund is administered by a Board of Trustees which may bring this action in

                                    10       the name of the Trust Fund pursuant to the express provisions of the Trust Agreement for the

                                    11       Trust Fund. The above named Trust Fund and its respective Board of Trustees shall hereinafter

                                    12       be designated collectively as “Plaintiff.”

                                    13                                                      III.

                                    14              At all times material herein, Defendant LEHAR SALES CO. (hereinafter referred to

                                    15       collectively as “Defendant”), has been an employer within the meaning of section 3(5) and

                                    16       section 515 of ERISA (29 U.S.C. §§ 1002(5), 1145) and an employer in an industry affecting

                                    17       commerce within the meaning of section 301 of the LMRA (29 U.S.C. § 185).

                                    18                    ALLEGATIONS APPLICABLE TO ALL CLAIMS FOR RELIEF
                                    19                                                      IV.

                                    20              At all relevant times, the United Food & Commercial Workers Union (hereinafter

                                    21       “Union”), a labor organization within the meaning of section 301 of the Labor Management

                                    22       Relations Act (29 U.S.C. § 185), and Defendant were signatory and bound to a collective

                                    23       bargaining agreement. The collective bargaining agreement by its terms incorporates the Trust

                                    24       Agreement establishing the Trust Fund. By said collective bargaining agreement, Defendant

                                    25       promised that it would contribute and pay to Plaintiff the monthly amount required by the

                                    26       collective bargaining agreement for eligible employees who performed work covered by said

                                    27       collective bargaining agreement, and that it would be subject to and bound by all of the terms,

                                    28       provisions and conditions of the Trust Agreement for the Trust Fund (“Trust Agreement”)
WEINBERG, ROGER &                                                                             2
   ROSENFELD
   A Professional Corporation
1001 Marina Village Parkway, Suite 200
                                                COMPLAINT FOR BREACH OF CONTRACT, DAMAGES, AND AUDIT
      Alameda, California 94501
           (510) 337-1001
                                                Case No.
                                                Case 3:20-cv-03381-JSC Document 1 Filed 05/18/20 Page 3 of 5



                                         1   (hereinafter the collective bargaining agreement and Trust Agreement are collectively referred to

                                         2   as “Agreements”).

                                         3                                                    V.

                                         4          The Trust Agreement provides for prompt payment of all employer contributions to the

                                         5   Trust Fund and provides for liquidated damages, not as a penalty but as a reasonable attempt to

                                         6   provide for payments to cover the damages incurred by the Trust Fund in the event of a breach by

                                         7   the employer where it would have been impracticable or extremely difficult to ascertain the losses

                                         8   to the Trust Fund. The Trust Agreement also provides for the payment of interest on all

                                         9   delinquent contributions, attorneys’ fees, other collection costs, and for the audit of the signatory

                                    10       employer or employers’ books and records in order to permit the Plaintiff to ascertain whether all

                                    11       fringe benefit contributions have been timely paid as required by the Agreements and law.

                                    12                                    FIRST CLAIM FOR RELIEF
                                                                    (BREACH OF CONTRACT BASED ON AUDIT)
                                    13                                              VI.
                                    14              Plaintiff incorporates and realleges by reference all the allegations stated hereinabove.

                                    15                                                       VII.

                                    16              Pursuant to the Agreements, an audit of the books and records of Defendant for the period

                                    17       of July 3, 2016 to October 17, 2017 was conducted, which revealed that fringe benefit

                                    18       contributions to the Trust Fund have not been submitted as required by said Agreements.

                                    19                                                       VIII.

                                    20              Demand has been made of Defendant for payment of the amounts determined to be due

                                    21       and owing pursuant to the audit. To date, Defendant has refused to pay such amounts and there is

                                    22       now due, owing and unpaid to the Trust Fund from Defendant, fringe benefits contributions,

                                    23       liquidated damages and interest in the amount of at least $79,534.87 in relation to such unpaid

                                    24       contributions which have not been submitted to the Trust Fund as required by said Agreements.

                                    25                                                        IX.

                                    26              Plaintiff is the intended third-party beneficiary of the collective bargaining agreement.

                                    27       Neither the Trust Fund nor the collective bargaining agreement evidence an intention to require

                                    28       the Health and Welfare Trust Fund to arbitrate disputes under the grievance procedure of the
WEINBERG, ROGER &                                                                               3
   ROSENFELD
   A Professional Corporation
1001 Marina Village Parkway, Suite 200
                                                COMPLAINT FOR BREACH OF CONTRACT, DAMAGES, AND AUDIT
      Alameda, California 94501
           (510) 337-1001
                                                Case No.
                                                Case 3:20-cv-03381-JSC Document 1 Filed 05/18/20 Page 4 of 5



                                         1   collective bargaining agreement. The Trust Fund is not required to exhaust the arbitration

                                         2   procedure of the collective bargaining agreement before seeking to enforce the Trust Agreement.

                                         3                                                       X.

                                         4           Plaintiff has complied with all conditions on their part to be performed under the terms of

                                         5   the applicable Agreements.

                                         6                                                       XI.

                                         7           Plaintiff is entitled to reasonable attorneys’ fees, interest, and other reasonable expenses

                                         8   incurred in connection with this matter due to Defendant’s failure and refusal to pay all fringe

                                         9   benefit contributions due and owing pursuant to the terms of the applicable Agreements, and

                                    10       ERISA section 502(g)(2) (29 U.S.C. § 1132(g)(2)).

                                    11                                      SECOND CLAIM FOR RELIEF
                                                                   (ACTUAL DAMAGES FOR BREACH OF CONTRACT)
                                    12                                                XII.
                                    13               Plaintiff incorporates and realleges by reference all the allegations stated above.
                                    14                                                          XIII.
                                    15               Defendant failed, neglected and refused to make timely fringe benefit contributions as
                                    16       required by the applicable Agreements, and has caused Plaintiff actual damages in an amount to
                                    17       be proven at trial.
                                    18                                           THIRD CLAIM FOR RELIEF
                                                                                         (AUDIT)
                                    19                                                     XIV.
                                    20                    Plaintiff incorporates and reallege by reference all the allegations stated above.
                                    21                                                          XV.
                                    22               Plaintiff believes that additional amounts may be due and owing and also pray for an audit
                                    23       to determine same.
                                    24               WHEREFORE, Plaintiff prays judgment against Defendant as follows:
                                    25               1.        That Defendant be ordered to pay contributions, liquidated damages and interest in
                                    26       the amount of at least $79,534.87 based on the audit of Defendant’s books and records;
                                    27               2.        That Defendant be ordered to pay actual damages according to proof;
                                    28               3.        That Defendant be compelled to submit to an audit by Plaintiff;
WEINBERG, ROGER &                                                                                 4
   ROSENFELD
   A Professional Corporation
1001 Marina Village Parkway, Suite 200
                                                COMPLAINT FOR BREACH OF CONTRACT, DAMAGES, AND AUDIT
      Alameda, California 94501
           (510) 337-1001
                                                Case No.
                                                Case 3:20-cv-03381-JSC Document 1 Filed 05/18/20 Page 5 of 5



                                         1           4.       That this Court issue an Order permanently enjoining Defendant, for so long as it

                                         2   remains obligated to contribute to the Trust Fund, from failing to timely submit required monthly

                                         3   contributions reports and payments as required by the terms of the Agreements and ERISA

                                         4   sections 502(a)(3) and (g)(2), (29 U.S.C. § 1132(a)(3), (g)(2));

                                         5           5.       That Defendant be ordered to pay Plaintiff’s attorneys’ fees;

                                         6           6.       That Defendant be ordered to pay costs of suit herein; and

                                         7           7.       That the Court grants such further relief as this Court deems just and proper.

                                         8   Dated: May 18, 2020                             WEINBERG, ROGER & ROSENFELD
                                                                                             A Professional Corporation
                                         9
                                                                                             /s/ Tracy L. Mainguy
                                    10                                                By:    TRACY L. MAINGUY
                                                                                             Attorneys for Plaintiffs
                                    11       119841\1084056

                                    12

                                    13

                                    14

                                    15

                                    16

                                    17

                                    18

                                    19

                                    20

                                    21

                                    22

                                    23

                                    24

                                    25

                                    26

                                    27

                                    28
WEINBERG, ROGER &                                                                               5
   ROSENFELD
   A Professional Corporation
1001 Marina Village Parkway, Suite 200
                                                COMPLAINT FOR BREACH OF CONTRACT, DAMAGES, AND AUDIT
      Alameda, California 94501
           (510) 337-1001
                                                Case No.
